Citation Nr: 1822036	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than February 10, 2012, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had honorable active military service from April 1965 to April 1968.  The Veteran is deceased as of March 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant was afforded a hearing before the undersigned in October 2017.  A transcript of the hearing has been associated with the claims file.

It is noted that Statement of the Case identifies the issue as entitlement to an effective date earlier than February 10, 2012, for entitlement to Dependency and Indemnity Compensation (DIC) benefits.  However, in the Notice of Disagreement, the Veteran appealed the effective date awarded for the grant of service connection for the cause of the Veteran's death.  As such, the issue has been characterized as reported above.

In a statement dated in September 2012 the appellant requested entitlement to payment in excess of the base payment rate for Dependency and Indemnity Compensation (DIC), plus any additional increases, under 38 U.S.C. § 1311.  As this issue has not been contemplated the Agency of Original Jurisdiction, it is referred for all appropriate action.


FINDINGS OF FACT

1.  The appellant was notified in January 2011 that her claim for DIC benefits (which had most recently been denied in November 2010) could not be reopened; she did not initiate an appeal to the January 2011 decision or submit new and material evidence within one year; it became final.

2.  Thereafter, the appellant next filed a claim for entitlement to DIC on February 10, 2012.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 10, 2012, for the grant of service connection for the cause of the Veteran's death, have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to an effective date earlier than February 10, 2012, for the grant of service connection for the cause of the Veteran's death.  

Generally, the assignment of an effective date is governed by 38 U.S.C. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C. § 5110 (a).  Also, the effective date of an award of death compensation/DIC for which the application is received within one year from the date of death shall be the first day of the month in which the death occurred.  38 U.S.C. § 5110 (d).  Furthermore, subject to the provisions of 38 U.S.C. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C. § 5110 (g); 38 C.F.R. § 3.114 (a); McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997); see also 38 C.F.R. § 3.400 (c)(2) (clarifying that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim).

The appellant filed for benefits based upon entitlement to service connection for the cause of the Veteran's death in April 2010 as his surviving spouse.  In the same month, P.L. also filed a claim for benefits based upon entitlement to service connection for the cause the Veteran's death as the Veteran's surviving spouse.

Thereafter, in June 2010 the appellant was sent a notice indicating that the Veteran's prior marital history was inconsistent, that he had been married one time before the appellant, and that in order to resolve the inconsistencies the appellant needed to submit a certified copy of the divorce decree for the Veteran's prior marriage.  It was also indicated that the appellant did not indicate whether she had been remarried or not since the Veteran's death.

In July 2010 the appellant submitted a statement indicating that she had been married to the Veteran since 1996 and that she had not remarried.  However, she stated that she could not provide a divorce decree regarding the Veteran's prior marriage.

In October 2010 VA requested that the appellant provide the date of her divorce from her prior husband, a statement of whether she was aware of any legal reason why she could not marry at the time of her marriage, and that she provide a copy of the Veteran's divorce decree from P.L.

In November 2010 the RO denied the appellant entitlement to dependency and indemnity compensation due to the appellant's failure to provide the requested information, including a copy of the divorce decree regarding the Veteran's marriage to P.L.

In a statement dated in November 2010 the appellant reported that she married the Veteran in October 1996 and that the Veteran was divorced from P.L.  She noted that she had previously provided her divorce decree with regard to her prior husband that was finalized in April or May 1996.  

In a statement dated in January 2011 the RO indicated that a letter was received from the appellant in November 2010; however, it did not address the evidence that was requested.  Therefore, the claim was not reopened.  

In December 2011 a petition for dissolution of marriage of P.L. and the Veteran was associated with the claims.

A Report of General Information, dated February 10, 2012, indicated that the Veteran had two wives, and that the second wife (the appellant) stated that she could not present information on the divorce decree from the first wife P.L. because the divorce was never finalized from the first spouse.  It was noted that the appellant had to go to court to get information finalized and that she was waiting for finalization from the court.  It noted that as a letter sent to the appellant in November 2010 denied the claim, she must resubmit a claim.  It was explained that if she did not present information in a one year time frame it must be resubmitted.  

Thereafter, in June 2012, orders of the Superior Court of California determined that the appellant and P.L. were both surviving spouses of the Veteran.  The orders further determined to which surviving spouse certain benefits were assigned.  The appellant was assigned all the Veteran's VA benefits.  

Thereafter, in the September 2012 rating decision on appeal the appellant was granted entitlement to service connection for the cause of the Veteran's death.  In the notice to the appellant dated later in September 2012, the benefits were noted to be effective February 10, 2012.

Entitlement to an effective date earlier than February 10, 2012, for the grant of service connection for the cause of the Veteran's death is not warranted.  The appellant initially filed for benefits in April 2010 shortly after the Veteran's death.  However, as a conflict was identified with regard to whether the appellant was the Veteran's surviving spouse, she was required to provide additional documentation regarding the Veteran's divorce from his prior spouse in order to determine her eligibility for DIC benefits pursuant to 38 C.F.R. §§ 3.204, 3.205.  The appellant did not provide the information requested and after additional requests for the documentation, the claim was denied.  Although documentation regarding a petition for dissolution of marriage was associated with the claims file within one year of the January 2011 denial of the claim, documentation of the Veteran's divorce from his prior spouse was not received by VA within one year of the January 2011 readjudication of the claim.  Therefore, the denial of benefits became final.

It is acknowledged that the appellant has argued that there was a separate issue pending at the time of the claim for entitlement to dependency and indemnity compensation regarding the identity of the correct spouse and that the issues were intertwined.  However, review of the claims file does not reveal a second issue; recognition as a surviving spouse is an element of entitlement to DIC benefits.  Rather, as there was conflicting information regarding whether the appellant was the surviving spouse, the appellant was requested to provide documentation regarding the Veteran's prior divorce.  This documentation was not provided within the allotted time and the initial claim became final.

Thereafter, a February 10, 2012, report of contact of the appellant was accepted as a claim of entitlement to dependency and indemnity compensation, and the appellant was granted entitlement to service connection for the cause of the Veteran's death, effective February 10, 2012, based upon the subsequent receipt of a court order identifying the appellant as the Veteran's surviving spouse for the purposes of VA benefits.  Regulations do not permit an effective date earlier than the date of the receipt of the application to reopen the claim for entitlement to dependency and indemnity compensation.  As such, the appellant is in receipt of the earliest effective date available and the appeal is denied.


ORDER

An effective date earlier than February 10, 2012, for the grant of service connection for the cause of the Veteran's death, is denied.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


